        Case 3:14-cv-03264-JD Document 2492 Filed 12/17/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                               SAN FRANCISCO DIVISION
11
     IN RE CAPACITORS ANTITRUST                   MDL No. 3:17-md-02801-JD
12   LITIGATION
                                                  Case No. 3:14-cv-03264-JD
13

14   THIS DOCUMENT RELATES TO:                    [PROPOSED] ORDER GRANTING
                                                  INDIRECT PURCHASER PLAINTIFFS
15   ALL INDIRECT PURCHASER                       REIMBURSEMENT OF EXPENSES IN
     PLAINTIFF ACTIONS                            THE AMOUNT OF $4,541,734.08
16

17

18

19

20

21

22

23

24

25

26
27

28
     [Proposed] Order Granting Indirect Purchase Plaintiffs Reimbursement of Expenses in the
     Amount of $4,541,734.08; Case No. 3:14-cv-03264-JD
          Case 3:14-cv-03264-JD Document 2492 Filed 12/17/19 Page 2 of 2




 1           The Court has reviewed the Indirect Purchaser Plaintiffs’ (“IPPs”) Motion for an Award of

 2   Attorneys’ Fees and Reimbursement of Expenses (“Motion”) in relation to the Round 2 Settlements

 3   (ECF No. 307), IPPs’ supplemental briefing regarding the same (ECF No. 363), the Special Master’s

 4   Report and Recommendations on the Indirect Purchaser Plaintiff Class Counsel’s Request for

 5   Reimbursement of Expenses (ECF No. 1020), and IPPs’ response to that R&R accepting it in full

 6   (ECF No. 1022).

 7           The Court ORDERS that:

 8           1.      The Special Master’s Report and Recommendations on the Indirect Purchaser Plaintiff

 9   Class Counsel’s Request for Reimbursement of Expenses (ECF No. 1020) is well-reasoned and

10   thorough, and it is adopted in full.

11           2.      Class Counsel for IPPs are awarded reimbursement of their litigation expenses in the

12   amount of $4,541,734.08. The Court approves that amount as reasonably and properly incurred, and

13   sufficiently supported.

14           3.      The expenses will be allocated among Class Counsel by Lead Counsel for IPPs in a

15   manner that, in Lead Counsel for IPPs’ good-faith judgment, reflects each firm’s contribution to the

16   institution, prosecution, and resolution of the litigation.

17           4.      This order is entered of this date pursuant to Rule 54(b) of the Federal Rules of Civil

18   Procedure, the Court finding that there is no just reason for delay.

19
     IT IS SO ORDERED.
20

21

22   Dated: December 17, 2019                            ___________________________________
                                                         HON. JAMES DONATO
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28

     [Proposed] Order Granting Indirect Purchase Plaintiffs Reimbursement of Expenses
     in the Amount of $4,541,734.08; Case No. 3:14-cv-03264-JD                                           1
